 In the Matter of TJOMPSON PRODUCTS, INC., EMPLOYERandINTER-NATION AL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERS OF AMERICA, LOCAL #407 (AFL), PETITIONERCase No. 8-R-2363.-Decided Jan'uar^j14, 1947StanleySmoyer, by Messrs.Harry E. Sm,oyerandCarl H. Clark,both of Cleveland,Ohio, for the Employer.!1lessrs.Albert EvansandAndrew Bessler,of Cleveland,Ohio, forthe Petitioner.MissIrene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed,hearing in this case was held at Cleve-land, Ohio, on October 28, and November 8, 1946, before Thomas E.Shroyer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERThompson Products, Inc., an Ohio corporation with plants atEuclid and Cleveland, Ohio, is engaged in the manufacture of auto-motive and aircraft parts.Both the Employer's plants are involvedin this proceeding.The Employer annually purchases more than$500,000 worth of raw materials, of which approximately 50 percentis obtained from sources outside the State of Ohio. It annually pro-duces finished products valued at more than $1,000,000, of which inexcessof 50 percent is shipped to out-of-State purchasers.The Employer admits and we find that it is engaged incommercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.72 N L R. B., No. 14.64 THOMPSON PRODUCTS, INC.III.TIIE QUESTION CONCERNING REPRESENTATION65The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that all freight truck drivers in theEmployer's two plants, exclusive of supervisory employees, constitutean appropriate unit.The parties are in disagreement, however, withreference to the inclusion or exclusion of approximately 27 employ-ees who are licensed truck drivers and whose duties include drivinga truck or other motor vehicle.The Petitioner urges the exclusionof these 27 drivers on the ground that they are not primarily engagedin freight truck driving.The Employer, on the other hand, desiresthe inclusion of these drivers.A. The truck drivers in the Euclid plantThe Employer's operations in the Euclid plant are divided intoemployment groups, each of which is designated by a group number.Each employment group has its own motor vehicles and licensed truckdrivers.The number of licensed drivers assigned to each employmentgroup varies as does the number of motor vehicles and their type.'There is a total of approximately 30 licensed truck drivers in theentire plant.Supervision of any particular truck driver rests withthe head of the employment group to which the driver is assigned.The parties are in dispute about licensed drivers in the followingemployment groups :Group1.93.-There is one licensed truck driver in this group.Heoperates a station wagon and works under the supervision of the officemanager.He makes scheduled trips between the Employer's twoplants, hauling freight, packages, mail and passengers. Inasmuch asthe driver in this group devotes the major portion of his time todriving the station wagon, we shall include him.Group 7480.-Thisgroup is composed of the outside maintenancecrew who are responsible for the upkeep of the plant grounds.Ofthe 9 to 15 employees in the maintenance crew, 2 are licensed truckdrivers.These drivers operate dump trucks and haul such items asslag, stones, soil, rubbish and shrubbery to, from, and about the plantgrounds.They frequently drive outside the plant grounds to make 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliveries and pick-ups.In all, the drivers in Group 7480 spendabout 50 percent of their time operating trucks.They receive higherwages than the other maintenance crew employees, being paid ac-cording to the wage scale established by the Employer for all its truckdrivers'We are of the opinion that the interests of the licensedtruck drivers in this group are more closely aligned with the interestsof the true].: drivers in the bargaining unit than with those of themaintenance crew.Accordingly, we shall include them.Group7560.-This group consists of plant-protection and fire pa-trolmen.Amopg the patrolmen are eight licensed truck drivers.These drivers operate busses which are used for transporting plantpersonnel to streetcar and bus lines at the beginning and end of eachshift.These patrolmen-drivers devote 2 hours a day to driving thebusses and spend the remainder of their 8-hour day performing theduties of regular patrolmen.On occasion, these patrolmen-driversalso convey employees to picnics and other Employer affairs andfunctions.Inasmuch as the patrolmen-drivers in this group functionmore in the capacity of patrolmen than drivers, we shall exclude them.Group 7590.-Codenumbers are used for the job descriptions ofthe licensed truck drivers in this group.The Petitioner would in-clude the drivers who are classified under Codes 191 and 192, butwould exclude the.driver under Code 193.We perceive no reasonfor this distinction.All the truck drivers in this group devote alltheir time to the usual duties of truck drivers, i. e., driving, loadingand unloading trucks.We shall, therefore, include the driver classi-fied under Code 193.2Group7600.-This group covers the garage employees of whomseven are licensed truck drivers.The garage services all the trucksand other motor vehicles used in this plant.. The seven drivers inthis group spend approximately 70 percent of their time operatingmotor vehicles of various types.They pick up parts and equipmentin the city for use in the garage and return equipment which hasbeen serviced by the garage. In addition, these drivers deliver air-plane material, such as jet parts to other plants.Of the seven truckdrivers in the garage six do car greasing when not driving and theseventh, a second-class mechanic, assists in repair work.Becausethe drivers in this group are called upon to drive motor vehicles thegreater part of their time, we shall include them.Group 7691.-Thisgroup includes millwrights, seven of whom aretruck drivers.These drivers are qualified millwrights as well asThe wage scale is dependent upon the size of the truck the driver operates.In this connection, we note that the job description under Code192 specifically statesthat the "duties connected with this job are similar to those performed under Code193, theonly exception is the fact that this particulartruck is heavier." THOMPSON PRODUCTS, INC.67truck drivers, but function most frequently in the capacity of mill-wrights.The one millwright-truck driver who testified at the hear-ing stated that lie and the other millwright-truck drivers in thisgroup operated a truck on an average of once a month.He alsotestified that he was paid according to the wage scale of millwrights.Thus, it appears that the millwright-truck drivers are principallymillwrights and only secondarily truck drivers.We shall excludethem.0B. The t,uucle drivers in the Cleveland plant0This plant classifies its truck drivers according to the type truckthe drivers operate.There are nine truck drivers in this plant, themajority of whom work nuclei- the supervision of the foreman of theService Division.The Petitioner would include all truck driversexcept the driver of a light panel truck who works in the SpecialProducts Division.This driver picks up cafeteria supplies, such asfood, beverages and equipment and delivers them to the Employer'svarious cafeterias.He also hauls food to employee functions.Be-cause this driver devotes practically his entire working day to load-ing, unloading and driving a truck, we shall include him in the unit.We find that all truck drivers in the Employer's two plants, in-cluding drivers in the Euclid plant who are in Groups 193, 7480, 7590and 7600, but excluding drivers in the Euclid plant who are in Groups7560 and 7691 and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Thompson Products, Inc.,Cleveland, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Section 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em- 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local #407 (AFL), for the purposes of collective bargaining.